COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS
                                           §

 ROSA SERRANO,                                  §               No. 08-15-00290-CV

                      Appellant,                §                  Appeal from the

 v.                                             §            County Court at Law No. 7

 PELLICANO BUSINESS PARK LLC,                   §             of El Paso County, Texas

                        Appellee.               §              (TC# 2012-DCV06341)

                                                §
                                            ORDER
       On May 16, 2016, Appellee filed a contest to Appellant’s affidavit of indigence. The

contest is untimely because any contest to Appellee’s affidavit of indigence was due to be filed

on October 5, 2015. The Court notified the parties on October 13, 2015 that no contest was

received by the due date, and therefore, the allegations in Appellant’s affidavit of indigence must

be deemed true and she is allowed to proceed without advance payment of costs. TEX.R.APP.P.

20.1(f). Accordingly, the Court will not take any action on Appellee’s untimely contest.

       IT IS SO ORDERED this 18th day of May, 2016.


                                             PER CURIAM


Before McClure, C.J., Rodriguez and Hughes, JJ.
(Hughes, J., not participating)